DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on March 4, 2022, were received. None of the Claims have been amended, withdrawn from consideration, or added as new. Claims 1-11 have been previously cancelled. Therefore, Claims 12-23 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 30, 2021.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 12-23 under 35 U.S.C. 103 as being unpatentable over Kurcik et al. (US 2019/0214606 A1), has been overcome based on the arguments presented on pages 5-6 of the Remarks dated March 4, 2022.

Reasons for Allowance
5.	Claims 12-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Kurcik et al. (US 2019/0214606 A1), teach a storage cell for an energy store of a motor vehicle, comprising: a cell housing, in which storage means for storing electrical energy are accommodated; at least one terminal which is arranged externally to the cell housing and via which the electrical energy which is stored by way of the storage means is delivered.  The closest prior art do not teach, fairly suggest, or render obvious a storage cell in which at least one electric heating element, which is arranged within a cell housing, is provided for the heat-up of the storage cell, and wherein the cell housing comprises a connection region, in which the heating element, within the cell housing, is electrically connected to the cell housing; and at least one connection device is provided, which comprises: at least one connection element, which comprises a first connection part which is formed from a first material and, externally to the cell housing, is electrically connected to the cell housing, and a second connection part, which is electrically connected to the first connection part and is formed from a second material which differs from the first material; and at least one switching element which is electrically connected to the second connection part and by which the second connection part is electrically connectable to the terminal and isolatable from the terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725